Citation Nr: 1210600	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of prostate cancer.   

2.  Entitlement to special monthly compensation (SMC) for the loss of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California, in which the RO granted service connection for prostate cancer associated with herbicide exposure and assigned a noncompensable rating.  In April 2009, the Veteran filed a notice of disagreement (NOD), disagreeing with the rating assigned to his service-connected residuals of prostate cancer.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected a timely appeal on this claim in June 2009.       

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

During the November 2011 Travel Board hearing, the Veteran stated that he was having problems with erections.  In this regard, the Board construes his hearing testimony as raising the claim of entitlement to special monthly compensation (SMC) for loss of a creative organ.  In addition, this issue can be inferred from the Veteran's request for a higher level of compensation benefits involving a creative organ regardless of whether it was placed in issue by Veteran.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Therefore, this issue, and the issue of entitlement to an initial compensable rating for the residuals of prostate cancer, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2011 Travel Board hearing, the Veteran stated that his residuals of prostate cancer were of greater severity than the current, noncompensable rating contemplated.  Specifically, he stated that he had to urinate approximately twice a night.  Thus, in light of the Veteran's testimony, and given that his last VA examination to evaluate the severity of his prostate cancer residuals was performed in January 2009, the RO must afford the Veteran a new examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one).

The Board also notes that in regard to the Veteran's inferred claim of entitlement to SMC for loss of a creative organ, the RO has not yet decided this issue.  Therefore, the Board finds that the Veteran's claim must be remanded for further development in accordance with 38 C.F.R. § 3.350(a) and 38 U.S.C. § 1114.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should contain an explanation as to the information or evidence needed to establish SMC for loss of a creative organ under 38 C.F.R. § 3.350(a)(1).  The letter should also include an explanation as the information needed to establish secondary service connection under 38 C.F.R. § 3.310(a).

2.  The RO should also schedule the Veteran for a genitourinary examination by an appropriate examiner to determine the current severity and manifestations associated with his residuals of prostate cancer, and to determine the etiology of any infertility/sterility.  The claims file should be made available for review and the examination report should reflect that such review occurred.  All necessary and appropriate tests should be performed and their results documented.   

Upon a review of the claims file and examination of the Veteran, the examiner should document all current findings related to the residuals of the Veteran's prostate cancer.  Specifically, the examiner should address the following: voiding dysfunction in terms of daytime and nighttime frequency; indication of voiding dysfunction which requires the use of absorbent materials; and the frequency and severity of any urinary tract infections.  With respect to nighttime voiding, the examiner must specifically note how many times the Veteran had to get up at night in order to void.      

Furthermore, the examiner should also determine whether the Veteran is infertile/sterile.  If the Veteran is infertile/sterile, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the infertility/sterility was caused by or aggravated by the service-connected prostate cancer.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner must provide a complete rationale for all conclusions reached, and should discuss those findings in relation to the pertinent evidence of record.  

3.  After completion of the above and any other development deemed necessary, the case should be reviewed by the RO, to include entitlement to SMC for loss of a creative organ.  If the benefits sought are not granted, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



